Case: 20-50716      Document: 00515754186         Page: 1    Date Filed: 02/23/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                 No. 20-50716                         February 23, 2021
                             consolidated with                          Lyle W. Cayce
                                 No. 20-50719                                Clerk
                               Summary Calendar


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Gaspar Bernal-Bernal,

                                                          Defendant—Appellant.


                  Appeals from the United States District Court
                       for the Western District of Texas
                            USDC No. 4:20-CR-61-1
                            USDC No. 4:20-CR-16-1


   Before Davis, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
          Gaspar Bernal-Bernal appeals the 14-month within-guidelines
   sentence imposed following his guilty plea conviction for illegal reentry after


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50716      Document: 00515754186           Page: 2    Date Filed: 02/23/2021




                                       No. 20-50716
                                     c/w No. 20-50719
   removal from the United States, in violation of 8 U.S.C. § 1326. He also
   appeals the concomitant revocation of his probation term related to his prior
   conviction for illegal reentry.
          Raising one issue on appeal, Bernal-Bernal argues that his new illegal
   reentry sentence, imposed under § 1326(b)(1), violates his due process rights
   by exceeding the two-year statutory maximum set forth in § 1326(a) because
   the indictment did not allege a prior conviction necessary for the § 1326(b)(1)
   enhancement. He concedes that this argument is foreclosed by Almendarez-
   Torres v. United States, 523 U.S. 224, 226-27 (1998), and he seeks to preserve
   the issue for further review. The Government filed an unopposed motion for
   summary affirmance agreeing that the issue is foreclosed and, in the
   alternative, a motion for an extension of time to file a brief.
          As the Government argues, and Bernal-Bernal concedes, the sole
   issue raised on appeal is foreclosed by Almendarez-Torres. See United States
   v. Wallace, 759 F.3d 486, 497 (5th Cir. 2014); United States v. Pineda-
   Arrellano, 492 F.3d 624, 625-26 (5th Cir. 2007). Because the issue is
   foreclosed, summary affirmance is appropriate. See Groendyke Transp., Inc.
   v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).
          Although the appeals of Bernal-Bernal’s illegal reentry conviction and
   probation revocation were consolidated, he does not address the revocation
   in his appellate brief. Consequently, he has abandoned any challenge he
   could have raised to the revocation or revocation sentence. See Yohey v.
   Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).
          Accordingly, the Government’s motion for summary affirmance is
   GRANTED, and the judgments of the district court are AFFIRMED.
   The Government’s alternative motion for an extension of time to file a brief
   is DENIED.




                                            2